 

Exhibit 10.1

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

AETNA MARKETING AGREEMENT
FOR UPLINE LICENSED AGENTS AND AGENCIES

 

GROUP MEDICARE ADVANTAGE PLANS, MEDICARE ADVANTAGE PLANS
WITH MEDICARE PRESCRIPTION DRUG COVERAGE AND
MEDICARE PRESCRIPTION DRUG PLANS

 

This Upline Marketing Agreement (this “Agreement”), is made between Aetna Life
Insurance Company, a Connecticut corporation, on behalf of itself and its
affiliates (“Aetna”), and the undersigned Upline (“Upline”) (individually, each
a “Party,” and collectively, “Parties”). This Agreement shall become effective
as of the Effective Date (as defined herein).

 

Whereas, Aetna desires to contract with Upline in order for Upline to provide
certain Sales and Referral services as are defined in this Agreement for
Medicare Advantage and Part D retiree only employer group waiver plans
(hereinafter “EGWP Products”) to employers, labor organizations, and the
trustees of a fund established by one or more employers or labor organizations
(or combination thereof) (“Target Customers”);

 

Whereas, Upline desires to provide such Sales and Referral services in
connection with Target Customers of EGWP Products through its Principal and
other Licensed Agents;

 

Whereas, Upline will secure additional arrangements with downstream agencies
consisting of at least one organization, all of whom shall be appropriately
licensed to provide sales and referrals services consistent with this Agreement;

 

Now, therefore, the Parties agree as follows:

 

To signify they have read, fully understand, and agree to the terms and
conditions of this Agreement set forth below, the Parties have signed below:

 

 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

AETNA LIFE INSURANCE COMPANY

 

By: /s/ Richard Frommeyer, Jr.     Name: Richard Frommeyer, Jr.     Title: Vice
President, Group Medicare         Date:    

 

Effective Date of Agreement: June 30, 2016

 

Aetna’s signature on this Agreement shall be deemed null and void if Aetna deems
the following requirements not satisfied:

 

Upline’s (or if Upline is an entity, Principal’s) background check is
satisfactory in Aetna’s sole discretion;

 

Upline (or if Upline is an entity, Principal) does not appear on the OIG List
(defined herein) or Specially Designated Nationals and Blocked Persons list
published by the Office of Foreign Assets Control of the U.S. Department of
Treasury;

 

Upline (and if Upline is an entity, Principal) is properly licensed in the
states in which Upline’s Licensed Agents intend to Sell;

 

Upline (and if Upline is an entity, Principal) is properly appointed, as
required by state law;

 

nomoreforms™ contracting process is complete.

 

For purposes of Section 10.6 of this Agreement:

 

Postage Address:

 

Aetna
Broker Services Department
2222 Ewing Road
Moon Township, PA 15108
Telephone Number: (866) 714-9301
Fax: (724)741-7285
Email Address: BrokerSupport@aetna.com

 

The Producer Guide, which supplements this Agreement, is binding upon Upline and
Licensed Agents. The Producer Guide and other information is available at:

 

UPLINE

(Type name of individual or entity entering into this Agreement)

Grandparents Insurance Solutions, LLC

 

By: /s/ Steven E. Leber         Name of Signatory: /s/ Steven E. Leber        
Title:    

 

If entity, indicate entity type (corporation, limited liability company, etc.)
and state of formation:

 

Limited Liability Company   Florida  

 

Tax ID No.: 46-11407087____________

 

For purposes of Section 10.6 of this Agreement:

 

Name/Title of contact person:

__Steve Leber_____

Postage Address: __589 8th Avenue, New York, NY 10018 ______________

 

Telephone Number: _(646) 839-8810__

Facsimile: _(646) 654-6106__

Email Address: Steve@Grandparents.com

 

2 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

SECTION 1 - DEFINITIONS AND USAGE OF TERMS

 

For purposes of this Agreement, the following definitions will apply:

 

Agent: means a Designated Agent, Downline Agent, Designated Agent or Licensed
Agent. The term Agent shall also include Principal unless otherwise indicated
and who is ready to sell.

 

Annual Certification Process: means the mandatory training programs, as
applicable to Upline, Principal, Designated Agents, Licensed Agents and Downline
Agents, and related testing for the then current year as set forth in the
Producer Guide.

 

Certified: means the status achieved based on successfully completing the Annual
Certification Process.

CMS: means the Centers for Medicare and Medicaid Services, the agency within the
Department of Health and Human Services that administers the Medicare program.

 

Complaint: means a review, investigation, proceeding, CTM, complaint or inquiry,
made by any individual, federal or state governmental authority, court or other
tribunal of competent jurisdiction regarding Upline, an Agent or Aetna, and with
respect to an EGWP Product or any activities contemplated by this Agreement.

 

CTM: means a complaint identified in CMS’ complaint tracking module.

 

Designated Agents: means, for purposes of Sales, any licensed insurance agent or
broker of any state or territory who (i) has been recruited by Downline Agent,
and (ii) has entered into an agreement with Downline Agent or is an employee of
Downline Agent and shall participate in Selling.

 

Downline Agents: means, for purposes of Sales, any Licensed Agent who (i) has
been recruited by Upline, and (ii) has entered into an agreement with Upline to
participate in Selling.

 

Effective Date: means the date specified on the signature page.

 

Enrollee means a retire of a Target Customer who has signed up for an EGWP
Product offered by Aetna.

 

HIPAA: means the Health Insurance Portability and Accountability Act of 1996, as
amended from time to time.

 

3 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Laws: means any local, state, and federal laws, statutes, regulations, rules,
codes, ordinances, orders, decisions, licensing requirement, regulatory
guidance, pronouncements, and instructions, declarations, decrees, directives,
legislative enactments, other binding restrictions or requirements of or by any
governmental authority, any interpretation of any of the foregoing by a
governmental authority having jurisdiction or authority over the Parties or any
modified or supplemented version of the foregoing items, which applies to or
affects the services provided or the other obligations of the Parties hereunder.
“Laws” includes, but is not limited to HIPAA, the regulations, guidance, and
instructions issued by CMS (including, but not limited to the MMG), the Medicare
Improvement for Patients and Providers Act, the False Claims Act (31 U.S.C. §§
3729 et seq.), the anti-kickback statute (42 U.S.C. § 1320a-7b(b)), and laws or
regulations applicable to insurers, Licensed Agents and brokers.

 

Licensed Agent(s): means, for purposes of Sales, any licensed insurance agent or
broker of any state or territory who (i) is an employee of Upline who is
appropriately licensed to sell; or (ii) who has been recruited by Upline and has
entered into an agreement with Upline to participate in Selling.

 

EGWP Product Enrollee: means an individual who is enrolled in an EGWP Product
pursuant to this Agreement.

 

MMG: means the Medicare Marketing Guidelines as published annually by CMS.

 

Part D Plan(s): means those stand-alone Medicare Part D prescription drug plans
offered by Aetna, approved by CMS and available for Selling or Referring under
this Agreement to an eligible retiree of a Target Customer on a group basis.

 

Principal: means the individual who is an employee, owner, member or partner of
Upline, and appointed by Upline to act on behalf of Upline. Upline has granted
such individual authority to legally bind Upline to the terms and conditions of
this Agreement. For purposes of this Agreement, Principal is Steve Leber,
Upline’s Chief Executive Officer.

 

Producer Guide: means an online guide (as updated periodically) which contains
Aetna’s rules and processes for Agents and Upline regarding Sales. The Producer
Guide also includes sales support tools and sales and distribution policies to
guide Agents on the process of contracting, certifying, and managing Sales. The
Producer Guide is incorporated herein by reference.

 

Ready to Sell: means Upline, Principal or Agent, as applicable, satisfies all of
the following requirements (i) has completed and maintains compliance with all
Aetna and CMS requirements for Selling specified in the Producer Guide, (ii) is
Certified, (iii) has been appointed by Aetna where required by Law, and (iv) has
received a written confirmation from Aetna specifying that Upline, Agent,
Downline Agent or Designated Agent as applicable, has completed all such
requirements and may commence Selling a particular EGWP Product in a particular
state, as specified therein.

 

Refer or Referral: means the transfer by a Licensed Agent to Aetna of a Target
Customer who has expressed interest in purchasing an EGWP Product but with whom
a Licensed Agent was unable to complete a Sale.

 

4 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Sale(s): means a completed contract with a Target Customer relating to an EGWP
Product for retirees or qualified individuals of a Target Customer that has been
executed by Aetna as a direct result of Upline’s, Principal’s, a Licensed
Agent’s or a Downline Agent’s actions in compliance with this Agreement and an
individual’s completed enrollment in an EGWP Product and confirmation by CMS of
such, or confirmation from CMS that the Medicare beneficiary has chosen to
remain enrolled in his/her existing EGWP Product.

 

Sell or Selling: means marketing, soliciting, offering and/or presenting EGWP
Products for a potential Sale to a Target Customer pursuant to this Agreement.

 

SECTION 2 - AUTHORIZATION

 

2.1Authorization of Upline. Subject to the terms and conditions of this
Agreement, Aetna hereby appoints and authorizes Upline to: (a) Sell EGWP
Products to Target Customers in the States set forth in Exhibit A through
Agents; and (b) perform the duties described in this Agreement and in the
Producer Guide, as applicable, in accordance with Laws and such reasonable rules
and instructions as may be provided in writing by Aetna to Upline.

 

2.2Limit of Authorization. Upline, and its Licensed Agents, shall have no
authority to: (a) make, alter, modify or discharge any policy or contract for
Aetna; (b) extend any provision of a policy or contract; (c) reject or make any
other determination on a Target Customer’s contract or prospective EGWP Product
Enrollee’s enrollment application; (d) quote extra rates for special risks; (e)
extend the time for making payments; (f) make endorsements; (g) incur any debts
or expenses for which Aetna may be liable; (h) waive, alter or amend the
performance, provisions, terms or conditions of any contract for Aetna; (i)
accept or collect any applicable premiums for an EGWP Product or money from a
Target Customer; (j) adjust or settle any claim or commit Aetna to pay any loss
occurring under an EGWP Product; or (k) bind Aetna in any way. Except as
permitted and/or required by this Agreement, Upline and Agents are not
authorized to make any payment to any party in connection with this Agreement or
any EGWP Products.

 

2.3Applicability of Agreement. This scope of this Agreement is limited to EGWP
Products and associated Sales to and Referrals of Target Customers. Any other
agreement between Aetna and Upline currently in effect or subsequently entered
into shall be governed by its respective terms with respect to the subject
matter therein.

 

5 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

SECTION 3 - OBLIGATIONS OF UPLINE

 

3.1Generally Applicable to Sales,

 

a.Compliance.

 

The following provisions apply to Upline and Agents, as applicable:

 

(i)Upline shall, and shall cause Agents to, adhere to Laws and all of Aetna’s
written policies, rules, and field communications applicable to Sales and
Referrals of EGWP Products (including those contained in the Producer Guide),
any specific instructions provided by Aetna’s Vice President of Group Medicare
or his designee regard the Selling of and enrollment in EGWP Products, and the
terms and conditions of this Agreement (collectively referred to herein as
“Aetna Requirements”).

 

(ii)Upline shall maintain appropriate licensure (including agency licenses, as
applicable) in accordance with Laws in each state in which an Agent is Selling.
In addition, Upline shall ensure that Agents are properly licensed in accordance
with Laws in each state. Upline shall promptly notify Aetna within forty eight
hours (48) hours if Upline’s or any Agent’s license expires or is suspended or
revoked.

 

(iii)Upline shall perform those services which are identified in Exhibit C,
which is attached hereto and incorporated herein by reference, and which
services are further described in the Producer Guide for both its Licensed
Agents and Downline Agents and their Designated Agents.

 

b.Obligations of Upline with respect to Sales.

 

The following obligations are applicable to Upline, Principal and Agents who are
Selling or intend to Sell.

 

(i)In addition to other requirements set forth in this Agreement, in order to
Sell and receive compensation under this Agreement for a Sale (including
subsequent Renewals) or a Referral, Principal and any other Agent involved in
the Sale or Referral must have and maintain Ready to Sell status.

 

(ii)Upline shall conduct periodic training programs on Selling for its Licensed
Agents and other employees. Upline shall ensure that none of its Agents Sells on
Aetna’s behalf unless such Agent is Ready to Sell.

 

(iii)Upline warrants it has at least three (3) Licensed Agents directly employed
by Upline who are licensed insurance agents who are properly Certified and
appointed in all fifty (50) States. During the Term of this Agreement, Upline
shall continue to hire, recruit, and train Licensed Agents as needed for Sales,
and require each additional Agent to comply with all of the requirements under
this Agreement.

 

6 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(iv)Solely with respect to the Principal, Upline agrees that the Principal shall
obtain a New York State insurance agent license to Sell the EGWP Products and
shall obtain the appropriate non-resident insurance agent licensure in the other
49 states by September 30, 2016; provided that such deadline for Principal to
secure all such licenses may be extended by one thirty (30) day extension. Upon
receiving his New York health insurance agent license, Principal shall
immediately pursue all of the applicable requirements and become Ready to Sell
by no later than October 1, 2016. Principal shall not engage in Selling or Refer
a Target Customer to Aetna, nor shall Principal be eligible for any compensation
under this Agreement, until Principal is Ready to Sell.

 

(v)Upline shall obtain and maintain a copy of the following for each Downline
Agent, as applicable: (A) state insurance agent license for each state in which
the Agent intends to Sell; (B) a completed contract information sheet and
hierarchy transmittal form; (C) a W-9 Request for Taxpayer ID Number; and (D)
evidence that each Agent is Certified. In addition, Upline shall provide Aetna
with a copy of an executed agreement with each Downline Agent (the “Downline
Contract”). Upon request by Aetna, Upline shall submit copies of all of the
foregoing documents to Aetna, in a manner established by Aetna.

 

(vi)Upline agrees to work with Aetna to set up appropriate processes for
completion of any required documentation, including use of forms or the
nomoreforms process for keeping track of Agents and payments, as solely
determined by Aetna including to meet compliance requirements.

 

3.2Downline Agent and their Designated Agents. Upline warrants and represents
that it is authorized to bind its Downline Agent(s) to comply with the terms and
conditions of this Agreement applicable to such Downline Agent(s). Upon notice
to Upline and as frequently as determined by Aetna, Aetna shall have the right
to audit Upline’s payments to its Downline Agent(s) and their Designated Agents
for Sales, as well as any charge backs assessed against them.

 

3.3Presentation of EGWP Products for Sales.

 

a.Upline shall assist Agents with Selling EGWP Products. Upline, in order to
earn the Sales compensation under this Agreement, must be primarily responsible
for the Sale as evidenced by Upline’s or Principal’s designation as the Agent of
Record by the Target Customer. Upline shall, and shall require Agents, to:

 

(i)present EGWP Products to Target Customers in a factually accurate manner and
in accordance with Aetna Requirements;

 

(ii)not present the EGWP Products to groups or entities that Upline and/or its
Agent(s) know are not qualified for EGWP Products based upon CMS and/or Aetna
criteria then in effect;

 

7 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(iii)not materially misrepresent Aetna, the EGWP Products or Aetna’s health care
delivery system; and

 

(iv)utilize only Aetna authorized or approved Selling materials.

 

b.Sales Events. If Upline or an Agent intends to conduct a meeting or other
event for a Target Customer, Upline shall provide advance written notice to
Aetna’s Vice President of Group Medicare or his designee at least ten (10) days
in advance of such meeting. Upline shall not attend, conduct or participate in
such a meeting or event without providing Aetna with prior notice of any such
meeting or event in accordance with Aetna Requirements and obtaining Aetna’s
consent to such meeting or event. In addition, Upline agrees to coordinate with
Aetna as instructed by Aetna’s Vice President of Group Medicare or his designee
and comply with Aetna Requirements regarding the conduct of any meeting or event
with a Target Customer. Upline shall comply with any instruction by Aetna’s Vice
President of Group Medicare or his designee to discontinue or not initiate
Selling with respect to a particular Target Customer for any reason including,
but not limited to, Aetna is already (directly or indirectly) pursuing the sale
of an EGWP Product to such Target Customer.

 

3.4Complaints. Upline shall promptly report to Aetna any Complaints of which
Upline becomes aware, which shall include Complaints directed at Agents. Upline
shall provide to Aetna a copy of any Complaint. Upline shall cooperate, and
shall cause its Agents to cooperate, with Aetna in the investigation and
resolution of any Complaint and in the implementation of any corrective action
plan developed to respond thereto. Upon receipt of a request from Aetna for
information with respect to a Complaint, Upline shall, or shall require Agent
to, respond to such request no later than five (5) business days, or if required
for Aetna to be in compliance with Laws, no later than forty-eight (48) hours.
If a Complaint is addressed to Aetna or relates to an EGWP Product, Aetna shall
be solely responsible for developing and submitting responses thereto. If a
Complaint is addressed to Upline and pertains to Upline or an Agent’s sales
practices or activities not contemplated by this Agreement, Upline shall be
responsible for developing a response thereto, which Upline shall present to
Aetna for its review approval before submission. Aetna shall be responsible for
responding to any other Complaint. Upline shall reimburse Aetna for any fines or
penalties imposed, awarded or assessed against Aetna as result of Upline’s or an
Agent’s actions. Aetna may recoup such fines or penalties by offsetting such
amounts against any compensation amounts due from Aetna to Upline or Agents
under this Agreement or other compensation due from Aetna to Upline or Agents.

 

3.5Inform Licensed Agents. Upline shall regularly inform Agents through
appropriate communications, including e-mails, mailings and seminars, of changes
in Aetna Requirements. Upline shall provide to Aetna a copy of any written
material prepared by Upline and provided to Agents, whether provided via e-mail,
regular mail or in-person, for purposes of educating Agents on Aetna, EGWP
Products and Aetna Requirements.

 

8 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

3.6Maintain Insurance. Upline shall maintain errors and omissions insurance
reasonably sufficient to cover any liability, but no less than the amounts
specified in the Producer Guide that shall also cover Agents. Such insurance
policy must cover liability that Upline may incur as a result of Selling EGWP
Products and liability for Upline’s actions or omissions related in any way to
this Agreement. For any Agents not covered by Upline’s insurance, Upline shall
require such Agents to maintain insurance in accordance with this Section.

 

3.7Maintenance of Records. Upline shall maintain, and provide access to,
complete and accurate records as set forth in Exhibit D (including Schedule D-l
thereto), which is attached hereto and incorporated herein by reference.

 

3.8Regulatory Provisions. Upline agrees that it will comply with, and that it
will require its Agents to comply with, all the provisions set forth in Exhibit
D (including Schedule D-l thereto). Upline shall place substantially similar
provisions in its Downline Contracts.

 

3.9Appointment of Licensed Agents. Aetna and Upline agree that Aetna may require
Upline or Agent to be responsible for any fees associated with the appointment
of the Agent by Aetna, In its sole discretion, Aetna may refuse to appoint,
refuse to grant Ready to Sell status, or discontinue or terminate the
appointment of any Licensed Agent, or any Downline Agent and their Designated
Agents at any time. In the case of termination, Aetna will comply with any
written notice requirements of applicable state law.

 

3.10Upline and Agent Actions.

 

a.Upline shall notify Aetna within ten (10) calendar days upon becoming aware of
any information about Upline, or an Agent as to items (i), (ii), (iii), (iv),
(v), (viii) (ix) and (x) below. Further, upon notice from Aetna, Upline shall,
as applicable, promptly cease, or prohibit such Agent from, Selling or
Referring, if Aetna determines Upline or such Agent:

 

(i)Is or has been charged with criminal conduct;

 

(ii)Is excluded from the Medicare program or any other federal or state health
care program;

 

(iii)Violated a law, regulation or CMS guidance regarding the marketing,
offering or sale or distribution of Medicare plans or products;

 

(iv)Intentionally or recklessly misrepresented the provisions, benefits or any
details in regards to an EGWP Product;

 

(v)Acted in a mannter that is materially detrimental to Aetna, as determined by
Aetna in its sole discretion.

 

9 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(vi)Caused an unacceptable number of CTMs as determined by Aetna in Aetna’s sole
discretion;

 

(vii)Has an unacceptable number of Rapid Disenrollments, Target Customer
applicant cancellations of enrollments in EGWP Products prior to the effective
date of coverage, and/or material number of disenrollments in EGWP Products by
the EGWP Product Enrollee, as determined by Aetna, in Aetna’s sole discretion;

 

(viii)Failed to cooperate as determined solely by Aetna, in an investigation of
a Complaint;

 

(ix)Appeared on the “Specially Designated Nationals” or “Blocked Persons List”
published by the Office of Foreign Assets Control of the Department of Treasury;
or

 

(x)Requested compensation for a Sale that Upline or Agent did not Sell.

 

SECTION 4 - OBLIGATIONS OF AETNA

 

4.1Duty to Pay. For Sales and Referrals that comply with the terms and
conditions of this Agreement, Aetna shall make payment directly to Upline in
accordance with Exhibit B.

 

4.2Monitoring by Aetna. Aetna shall monitor all responsibilities performed by
Upline on an ongoing basis. Aetna is ultimately responsible to CMS for the
performance of all services under this Agreement.

 

4.3Changes in EGWP Products. Aetna will provide written notice to Upline of any
changes to EGWP Products either within fifteen (15) days of CMS approval of such
changes or ten (10) days prior to the annual enrollment period.

 

4.4General Obligations of Aetna. Aetna shall be responsible for the following:

 

a.Creating and furnishing to Upline all marketing materials, which could include
materials Upline has to print, for the EGWP Products and obtaining any required
CMS approval for such marketing materials;

 

b.Completing the contract and close the Sale with a Target Customer from the
Sales activity of Upline or Agents, including processing enrollment applications
and submitting them to CMS, enrolling qualified applicants in EGWP Products upon
verification from CMS, and issuing required policies, certificates, ID cards and
correspondence;

 

c.Billing and collecting all premiums from Target Customers and/or EGWP Product
Enrollees, as applicable, in accordance with CMS requirements; and

 

10 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

d.Notifying Upline of any Target Customers that Upline and/or its Agents should
not target to Sell due to Aetna’s prior or current involvement including but not
limited to other Aetna representatives or other agent/broker actions that
have/are taking place or are in progress with respect to any such Target
Customer.

 

4.5Aetna may also implement certain remedial actions from time-to-time to
address inappropriate behavior by Upline, Principal, or any other Agent. These
actions may include verbal warnings, written warnings, addition of Upline, its
Agents of Upline to Aetna’s agent oversight watch list, focused education of
Upline, Principal, Agent, direct oversight (e.g., ride-along assessment),
re-training and re-testing on relevant criteria, commission holds and
probationary periods in accordance with the terms of this Agreement. Aetna may
also report Upline, Principal or Agent to CMS and/or the applicable state
Departments of Insurance, as appropriate.

 

SECTION 5 - MEMBERSHIP

 

5.1No Rolling of Membership. Upline agrees that it will not induce, or attempt
to induce for Upline’s own benefit any EGWP Product Enrollee to terminate its
relationship with Aetna. This provision shall survive termination of this
Agreement.

 

SECTION 6 - COMPENSATION

 

6.1Upline Compensation.

 

a.During the Term of this Agreement, Aetna will pay compensation for all
completed Sales, as described herein and as further detailed in Exhibit B. With
respect to completed Sales made by Downline Agent, Upline shall compensate the
Downline Agent in accordance with the applicable Downline Contract. Upline
agrees that if it retains any fees from the compensation due a Downline Agent as
consideration for Upline’s administrative services, including for those services
set forth on Exhibit C, Upline shall fairly compensate the Downline Agent and
only retain an amount that is fair market value for Upline’s services. Aetna may
recoup, by means of an offset or otherwise, any compensation paid to Upline that
was not in accordance with the requirements of this Agreement or Aetna
Requirements.

 

b.Downline Agent and Designated Agent Compensation. Upline acknowledges and
agrees that Upline is solely responsible for compensating its Downline Agent(s)
and their Designated Agents for any Sales. Upline agrees that such compensation
is subject to and shall comply with Laws (including CMS requirements related to
the compensation of agents/brokers). Upline hereby represents that it has the
authority to receive and accept compensation payments on behalf of its Downline
Agent(s) and their Designated Agents. Upline shall disclose to Aetna any
compensation or performance based compensation based on Sales as needed by Aetna
or as required by Law for Aetna’s reporting purposes. To the extent Aetna
applies an offset, chargeback or reduction to compensation paid to Upline for a
Sale by a Downline Agent, Upline shall apply the same offset, chargeback or
reduction to the Downline Agent, as applicable.

 

11 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

c.Aetna will pay compensation for completed Renewals in accordance with the
terms set forth in Exhibit B while this Agreement is in effect, and if the
Agreement is terminated by a Party without cause. However, in order to receive
compensation for a Renewal, Upline must comply with the requirements set forth
in this Agreement, including all requirements in Exhibits B and C. In addition,
if Upline or its Licensed Agents target (i) any of Aetna’s existing EGWP
customer business, or (ii) target and move any of Aetna’s existing group
business to another carrier or product, Aetna shall not pay any Renewals for any
completed sales that are subject to completed Renewals. Further, as a penalty
for Upline moving any business from Aetna, Upline shall owe Aetna three (3)
years of fees as set forth in Exhibit B subsection A paragraph 2 for such
customer based on the total number of EGWP Product Enrollees who were enrolled
in such group customer’s product at the time it was terminated and moved. .

 

d.Following termination of this Agreement, if an EGWP Product Enrollee or Target
Customer contacts Upline or one of its Agents seeking advice on EGWP Products,
Upline or Agent shall direct such EGWP Product Enrollee or Target Customer to
Aetna’s customer service. Should Upline or Agent fail to do so, Aetna may, in
its sole discretion, terminate payment of compensation for Renewals applicable
to such EGWP Product Enrollee.

 

e.Where Upline, Principal or Agent involved in a Sale ceases to be Ready to Sell
for any period during which compensation would be payable with respect to a
Renewal (“Lapsed Period”) compensation shall not be payable on such Renewal
during the Lapsed Period. In the event Upline, Principal or Agent, as
applicable, subsequently becomes Ready to Sell to, no retroactive compensation
shall be payable by Aetna, but Upline, Principal or Agent, as applicable shall
be eligible to earn compensation for Renewals again beginning the first day of
the month following the end of the Lapsed Period, however no Initial Fee (as
defined in Exhibit B) shall be payable for new enrollments received after the
original effective date of a Target Customer’s group EGWP Product policy. -

 

6.2Electronic Payment. In general, all compensation due under this Agreement
will be made by electronic fund transfer. Upline must execute all documents
reasonably necessary for Aetna to effectuate electronic fund transfers into
Upline’s bank account. Aetna may decline, in its sole discretion, to pay
compensation to Upline until such documentation is fully and accurately
completed and Upline’s bank accepts such fund transfers.

 

12 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

6.3Adjustment of Compensation. Aetna may adjust the compensation in Exhibit B
upon thirty (30) days’ prior written notice to Upline, or sooner if there is a
change in Laws affecting such compensation.

 

6.4Compensation Paid in Error.

 

6.4.1In the event Aetna pays compensation to Upline due to error, regardless of
the Party responsible for the error, Aetna may collect such amount thereof
directly from Upline, or offset any future compensation owed to Upline, within
twenty four (24) months of discovering the erroneous payment. Aetna shall
provide Upline with information supporting the amount of any offset taken
pursuant to this provision.

 

6.4.2In the case of an underpayment, Aetna shall pay such amount due to Upline;
provided, however, that: Aetna is not required to pay any amount due to Upline
if (a) in the case of an underpayment or no payment, Upline does not notify
Aetna of such underpayment within twenty four (24) months of the date of the
underpayment or (b), for a missing payment, Upline does not notify Aetna of the
missing payment within twenty four (24) months of the Target Customer’s EGWP
Product Enrollee’s policy effective date. If Aetna has initiated a collection
related to compensation overpayment within the twenty four (24) month period
described in the preceding section, then there shall be no time limit, subject
to State law, on Aetna’s ability to pursue collections. The twenty four (24)
month limitation on Aetna’s ability to recoup or offset erroneous compensation
(as described in 6.4.1 above) shall not apply, and there shall be no time
limitation on Aetna’s ability to recoup or offset amounts (i) in cases of fraud
or violation of Laws by Upline or its Licensed Agents or (ii) related to a
determination by CMS that a person was improperly enrolled or not enrolled in an
EGWP Product. In instances where Upline or Agent was paid compensation that was
in violation of Laws or which involved fraud, Aenta also shall have the right,
without time limitation, to offset any amounts due from Upline to Aetna under
this Agreement against any amounts payable to Upline under this Agreement or
otherwise. These rights are in addition to any other rights or remedies Aetna
may have under this Agreement or otherwise.

 

6.5Termination of an EGWP Product. In accordance with Laws, Aetna may terminate
EGWP Product policies then in effect, and Aetna shall have the sole right at all
times to reject any applications for EGWP Products. Aetna shall recoup or offset
any amounts owed to Aetna by Upline (including future compensation) with respect
to the time periods during which the EGWP Product policy was not in effect.
Notwithstanding the foregoing, retroactive terminations of an EGWP Product
Enrollee’s coverage under any EGWP Product policy shall comply with Laws and the
applicable terms and conditions of the coverage.

 

13 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

6.6Direct Sales. In no event will any compensation for an Initial EGWP Sale that
is completed as defined in Exhibit B be paid to Upline on Sales made by anyone
other than Upline or its Agents. No payment shall be made for an EGWP Sale if
Upline (or its Principal or Licensed Agent) is not the Agent of Record.

 

6.7Rapid Disenrollment. Unless otherwise permitted by CMS guidance, if an EGWP
Product Enrollee disenrolls or is disenrolled from an EGWP Product within three
months of his or her enrollment in an EGWP Product (a “Rapid Disenrollment”), no
compensation shall be paid by Aetna to Upline or for that Sale. If compensation
is paid by Aetna for a Sale, and a Rapid Disenrollment thereafter occurs, then
Upline shall refund such compensation paid by Aetna for each such enrollee.
Aetna may deduct any compensation amounts paid to Upline for a Rapid
Disenrollment from amounts Aetna otherwise owes to Upline. In order to not be a
Rapid Disenrollment, the newly enrolled EGWP Product Enrollee must remain
enrolled with Aetna into the fourth month, i.e., if the individual enrolled with
Aetna on January 1, the individual must still be enrolled with Aetna on April 1
of the same calendar year. An enrollment that occurs during the fourth quarter
of a calendar year is also not considered a Rapid Disenrollment if such
individual remains enrolled through the end of the same calendar year. In
addition, no recoupment, chargeback, refund or deduction shall be made if CMS
guidance permits payment of compensation for such Rapid Disenrollment with
respect to the period that the EGWP Product Enrollee was actually enrolled.

 

6.8EGWP Product Changes. In the event that an EGWP Product Enrollee changes
Aetna plans, compensation shall be payable (or not payable) in accordance with
Exhibit Bas a Renewal.

 

6.9Offsets. At any time, either before or after the termination of this
Agreement, Aetna shall have the right to offset any amounts due from Upline to
Aetna under this Agreement or otherwise against any amounts payable to Upline or
its Agents. Aetna may utilize debt collection services and/or agent
accreditation services for purposes of collecting debts of Agents or Upline, the
costs of which shall be borne by Upline. These rights are in addition to any
other rights or remedies Aetna may have under this Agreement or otherwise.

 

6.10Suspension of Payments. Aetna may suspend payments of any kind to Upline and
its Agents if Upline fails to comply with the requirements of this Agreement, is
the subject of or involved in any Complaint, or fails to cooperate in Aetna’s
investigation of a Complaint. Aetna shall provide Upline and Agent with notice
of such suspension and such suspension shall remain in effect until the
resolution of the issue that caused the suspension. If this Agreement is
terminated with cause by Aetna during a suspension of payments, Aetna will cease
paying any unpaid and future compensation both for Initial EGWP Sales and
Renewals.

 

14 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

6.11No Additional Payment. Upline’s only form of compensation for Sales to or
Referrals of Target Customers for EGWP Products shall be the compensation set
forth in Exhibit B. Upline and Agents are prohibited from charging any Target
Customer or EGWP Product Enrollee any fee or charge whatsoever in connection
with an EGWP Product under this Agreement.

 

SECTION 7 - MARKETING MATERIALS

 

7.1Promotional Material. Upline shall not broadcast, publish, advertise or
otherwise distribute any material not originated by Aetna or referring to Aetna
or the EGWP Products, or other insurance policies or products issued by Aetna or
any of its affiliates, unless and until such material has been (a) submitted to
Aetna for review and (b) approved by Aetna in writing. Aetna will approve or
disapprove such promotional materials in writing within a reasonable time after
submission (such time will include review and approval by CMS, where required).

 

7.2Upline Marketing and Printing. Upline shall pay all expenses of operating its
distribution channels. Costs for EGWP Product marketing materials shall be
allocated as follows:

 

7.2.1Aetna shall furnish to Upline and Licensed Agents, at Aetna’s expense, all
standard EGWP Product forms, applications, and marketing materials that Aetna
develops and utilizes for its own marketing of such products. Such materials
shall be provided in reasonable amounts, as determined by Aetna in its sole
discretion, upon a request by Upline or Licensed Agents.

 

7.2.2Any custom forms, applications, over-prints or marketing materials
requested and submitted to Aetna by Upline or an Agent, and approved by Aetna
pursuant to this Section 7, shall be printed and distributed at Upline’s or
Agent’s expense, unless otherwise agreed to by Aetna.

 

7.3Ownership of Marks. The name, trade names, trademarks, graphics, trade
devices, service marks, insignias, symbols, codes, logotypes, logos, and other
brand elements (collectively, the “Marks”) and any advertising materials of a
party are and at all times shall remain the property of the respective party
(“Owning Party”). The non-Owning Party shall not use any such advertising
materials or Marks without the prior written consent of the Owning Party, and
shall otherwise use all such materials and Marks only in accordance with this
Section 7. For the avoidance of doubt, neither Upline nor any affiliate of
Upline may use Aetna’s names or Marks (including logos), or market or mention
any Aetna Medicare Advantage plans or Aetna Part D plans or EGWP Products on any
website or other online digital assets, without obtaining Aetna’s prior written
consent through the appropriate process outlined in the Producer Guide.

 

15 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

7.4Co-Branding. In order to co-brand with Aetna, Upline must obtain Aetna’s
prior written consent. To the extent that Upline engages in co-branding with
Aetna, the following provisions shall apply:

 

a.Advertising and marketing campaigns, events and activities. The Parties may
engage in various means of featuring Aetna’s products and/or services in print
or other advertising/communications media, subject to the applicable filing
and/or approval processes described in Section 7. Such advertising and marketing
may also include permissible promotion of co-marketed educational and wellness
programs. The Parties shall cooperate in the development of any campaign, event
or activity designed to promote Aetna’s products in any way, directly or
indirectly. This includes educational campaigns, events or activities designed
to educate prospective or existing Aetna members. At all times, Upline shall
obtain Aetna’s advance written approval for a campaign, event or activity. The
Parties acknowledge and agree that it is in the best interest of Aetna and
Upline for Aetna to be involved in the early stages of any campaign, event or
activity development so that Aetna may conduct any analysis it deems necessary
and approve or disapprove of a campaign, event or activity proposal before
significant resources are expended by either Party in its development.

 

b.Regulatory Compliance. The Parties agree and acknowledge that all promotional
and outreach activities undertaken under this Agreement shall comply with Laws
(including, but not limited to, the MMG and HIPAA).

 

SECTION 8 - TERM AND TERMINATION

 

8.1Term and Without Cause Termination. This Agreement shall be effective as of
the Effective Date for an initial term of one (1) years (“Initial Term”),
thereafter, this Agreement shall automatically renew for additional one (1) year
terms (“Renewal Term”)(collectively Initial Term and Renewal Term shall be
referenced as ‘Term” and shall continue until terminated in accordance with the
terms of this Agreement). After the Initial Term, this Agreement may be
terminated by a Party with at least ninety (90) days advance written notice to
the other Party at any time during the Term.

 

8.2Termination for Breach; Remedial Actions.

 

8.2.1Except for those defaults specified in Section 8.4 and 8.5 for which no
cure period is provided, if either Party defaults in the performance of any of
its duties or obligations under this Agreement, the non-breaching party may
terminate this Agreement upon fifteen (15) days prior written notice to the
breaching party; provided, however, that the breaching party shall have the
opportunity during the fifteen (15) day notice period to cure such breach, or,
if Aetna is the non-breaching party, at Aetna’s option, the breaching party
shall have the opportunity to agree to a performance improvement plan which is
designed to cure the breach to Aetna’s satisfaction (“Corrective Action Plan”).
If the breaching party fails to cure the breach and the Parties do not agree to
a Corrective Action Plan, this Agreement shall automatically terminate on the
16th day from the date of initial termination notice, without further action of
either Party being required. If the implementation of the Corrective Action Plan
fails to cure the breach within the time set forth in the Corrective Action
Plan, Aetna may terminate this Agreement upon fifteen (15) days’ prior written
notice to Upline without providing an additional opportunity to cure. Any notice
of termination delivered by a non-breaching party under this Agreement shall
specify the nature of the alleged default or breach underlying the termination.

 

16 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

8.2.2Agent Oversight. Aetna may terminate this Agreement in the event that
Upline fails to have at least three (3) Licensed Agents, and/or if Upline fails
to provide a minimum level of services and compliance oversight as required by
Aetna and CMS over its Agents, as set forth in this Agreement and the Producer
Guide and Upline is unable to cure such failure within thirty (30) days of
receipt of written notice from Aetna, which time frame may be extended by Aetna,
in its sole discretion.

 

8.2.3Aetna may terminate this Agreement upon thirty (30) days prior written
notice in the event Principal fails to cure any violation of the requirements of
Section 3.1(b)(iv), Obligations of Upline, with respect to Sales, prior to the
expiration of such 30 day notice period.

 

8.2.4Aetna may terminate this Agreement if Upline fails to comply with any
remedial actions or alter/remedy any behaviors, warnings, education or other
action directed by Aetna within thirty (30) days of Upline receiving notice of
same.

 

8.2.5If Upline, an Agent or Principal commits any of the actions set forth in
3.1, Aetna shall have the right to terminate this Agreement in accordance with
Section 8.2.1 or Section 8.3, as applicable.

 

8.3Immediate Termination of this Agreement with Cause by Aetna. This Agreement
may be terminated by Aetna immediately for cause upon the occurrence of any of
the following:

 

8.3.1Upline’s exclusion from the Medicare Program or any other federal or state
health benefit program;

 

8.3.2Upline’s or its Principal’s appropriate license being suspended, revoked,
or not renewed in a state in which Upline is performing services under this
Agreement on behalf of Aetna.

 

8.3.4.8.3.3     Any charges or indictments for an act of embezzlement, theft,
fraud or dishonesty, and any felony charges or indictments of Upline or
Principal that Aetna in its sole discretion determines would affect its
reputation; An assignment of this Agreement by Upline in violation of Section
10.4 hereof;

 

17 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

8.3.5Upline’s material violation of any law, regulation or CMS guidance in the
opinion of Aetna regarding the marketing or distribution of EGWP Products;

 

8.3.6Upline intentionally or recklessly misrepresents or induces any broker,
agent or producer to intentionally misrepresent the provisions, benefits or
premiums of any EGWP Product;

 

8.3.7Upline causes an unacceptable number of CTMs as determined by Aetna in its
sole discretion;

 

8.3.8Upline appears on the Specially Designated Nationals or Blocked Persons
List published by the Office of Foreign Assets Control of the Department of
Treasury;

 

8.3.9If required by Aetna, Upline’s failure to timely provide an annual
attestation concerning compliance with first tier, downstream, and related
entities requirements; or

 

8.3.10Upline or its Agents made reckless, false, or misleading statements
concerning Aetna, its EGWP Products, the amount of compensation for Sales, or
there are actions with a Target Customer(s) which have the potential to cause
Aetna either a compliance issue/action, the loss of good will, or other business
with such Target Customer at Aetna’ sole discretion.

 

8.4Immediate Termination of the Agreement with Cause by Upline. This Agreement
may be terminated by Upline immediately for cause upon the occurrence of any of
the following:

 

8.4.1If Principal does not get his license by date set forth in Section
3.1(b)(iv).

 

8.4.2Aetna’s criminal conduct or exclusion from the Medicare Program or any
other federal or state health benefit program;

 

8.4.3Aetna’s license being suspended, revoked or not renewed in a state in which
Aetna is offering a EGWP Product;

 

8.4.4Any act of embezzlement, theft, fraud or dishonesty by Aetna or any
affiliate of Aetna; or

 

8.4.5An assignment of this Agreement by Aetna in violation of Section 10.4
hereof.

 

8.5Automatic Termination. This Agreement shall automatically terminate upon the
occurrence of (a) a Party’s inability to pay debts as they mature, making an
assignment for the benefit of creditors, or becoming the subject of a
bankruptcy, insolvency or similar proceeding; or (b) a Party dissolves or is
disqualified to do business under applicable state or federal law.

 

18 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

8.6Termination of Contract with CMS. This Agreement shall automatically
terminate as of the date Aetna’s last contract with CMS is terminated or non
renewed (by either CMS or Aetna).

 

8.7Change of Control; Asset Transfer. For purpose of this Section 8.6, “Change
of Control” means “an effective transfer of fifty percent (50%) or more
ownership of Upline or any of Upline’s affiliates, where Upline and Upline’s
affiliates, if any, are entities and not individuals.” For purposes of this
Section 8.6, “Asset Transfer” shall mean “the effective sale or transfer of
fifty percent (50%) or more of the assets of Upline or Upline’s affiliates.”
Upon a Change of Control, Upline shall provide Aetna with written notice
promptly following the public announcement of the Change of Control, which
notice shall include sufficient evidence demonstrating such Change of Control or
applicable state filings showing the effective date of the Change of Control.
Upon receipt of such notice, Aetna, at its discretion, may either acknowledge
the terms of the documentation provided by Upline or Upline’s affiliates, as
applicable, evidencing the Change of Control or terminate this Agreement upon
thirty (30) days written notice, or sooner at Aetna’s sole discretion.
Notwithstanding the foregoing, Aetna shall determine, in its sole discretion,
whether the evidence provided by Upline or Upline’s affiliate, as applicable, is
sufficient documentation of a Change in Control for purposes of compliance with
the notice requirements of this Section 8.7.

 

Upon an Asset Transfer, Upline shall provide Aetna with written notice promptly
following the public announcement of the Asset Transfer. An Asset Transfer shall
be subject to the restrictions on assignment contained in Section 10.4 of this
Agreement.

 

8.8Notice of Insolvency, Bankruptcy or Reorganization. Each Party shall provide
prompt notice to the other Party of any filing for insolvency, bankruptcy,
reorganization, dissolution, liquidation or winding down, or the institution of
such or similar proceedings by or against a Party.

 

SECTION 9 - CONFIDENTIALITY

 

9.1Confidential Information. In order for the parties to perform their
respective obligations under this Agreement, it may be necessary or desirable
for one party (“Disclosing Party”) to disclose Confidential Information
(hereinafter defined) to the other party (“Receiving Party”). Receiving Party
agrees that, except as required by Laws, neither it nor any of its employees or
Licensed Agents will at any time, either during or subsequent to the term of
this Agreement, disclose to others, use, copy or permit to be copied, without
the express prior written consent of the Disclosing Party, Confidential
Information of the Disclosing Party. Receiving Party agrees that any such
Confidential Information disclosed to it, its employees, or Licensed Agents
shall be used only in connection with the legitimate purposes of this Agreement
(or a more limited purpose as specified in writing at the time of disclosure),
shall be disclosed only to those who have a need to know it, and shall be
safeguarded with the same care normally afforded such confidential information
in the possession, custody or control of Receiving Party, provided, however,
that such care shall be no less than reasonable care necessary to safeguard the
Confidential Information. Each party shall retain full ownership rights to its
respective Confidential Information and nothing herein shall be construed as
granting a Receiving Party any rights or ownership interests in Confidential
Information shared by a Disclosing Party.

 

19 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

“Confidential Information” shall mean the information of Disclosing Party that
relates to Disclosing Party’s past, present or future research or development
activities, business operations, technical information, products or financial
condition, which is considered proprietary or confidential to Disclosing Party
(whether or not such information is marked “proprietary” or “confidential”), or
by its nature would be considered confidential, in any form disclosed. For the
avoidance of doubt, Confidential Information shall include the compensation fees
set forth in Exhibit C, as well as information about Aetna products that are
pending CMS approval.

 

The foregoing shall not apply when, after and to the extent the Confidential
Information disclosed (i) becomes generally available to the public through no
fault of Receiving Party; (ii) is subsequently received by Receiving Party in
good faith from a third party without breaching any confidentiality obligation
between the third party and Disclosing Party; or (iii) is required by Laws to be
disclosed; provided, however, Receiving Party shall notify Disclosing Party
prior to disclosure of any Confidential Information as required by Laws so that
Disclosing Party may seek an appropriate protective order or other remedy and
shall only disclose the minimum amount of Confidential Information necessary to
comply with Laws.

 

The failure of either Party to comply with the provisions of this Section 9.1
shall be a material breach of this Agreement. Each Party agrees and acknowledges
that the restrictions contained in this Section 9.1 are reasonable and necessary
to protect the legitimate business interests of the Disclosing Party and that
any violation thereof would result in irreparable harm to the Disclosing Party.
Accordingly, in the event of an actual or threatened breach of the obligations
contained in this Section 9.1, the Disclosing Party is entitled to seek
injunctive relief or other equitable remedy or damages in addition to those
remedies provided under this Agreement to protect the confidentiality of
Disclosing Party’s Confidential Information.

 

Upon termination of this Agreement, each Receiving Party shall, upon request of
the Disclosing Party, return or destroy any Confidential Information of the
Disclosing Party held by the Receiving Party, its employees and Licensed Agents.
Each Party agrees and acknowledges that compliance with this Section 9.1 is a
continuing obligation and the confidentiality obligations contained herein shall
survive the termination of this Agreement.

 

20 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

9.2Business Associate Agreement. Upline agrees to comply with the business
associate requirements set forth in Exhibit E, which is attached hereto and
incorporated herein by reference.

 

SECTION 10 - MISCELLANEOUS

 

10.1Independent Contractor. Nothing contained herein shall be construed to
create the relationship of employer and employee, partners or joint ventures
between the parties hereto. Upline and its Agents shall be free to exercise its
and their independent judgment in the performance of this Agreement, subject
only to the terms hereof and the written rules established by Aetna, and agreed
to by Upline, from time to time.

 

10.2Compliance with Laws and Policies and Procedures. Upline and Aetna shall at
all times comply with Laws. Upline shall comply with all written policies and
procedures established by Aetna as have been provided to Upline (including those
contained in the Producer Guide) and as may be amended from time to time (of
which amendments Upline shall be informed on a periodic basis).

 

10.3Non-Waiver of Covenants. Should Aetna or Upline at any time fail to insist
upon a strict performance of each and every provision of this Agreement
incumbent upon the other to be kept and performed or fail to adhere strictly to
the terms and provisions hereof, or to any one of them, such failure shall not
be construed as a waiver of the party’s right to thereafter insist upon strict
performance or seek enforcement of all the terms and provisions of this
Agreement.

 

10.4Assignment. This Agreement is not assignable by Upline without the prior
written consent of Aetna. Upline may not assign compensation paid under this
Agreement except as is set forth herein to a Downline Agent. Aetna may assign
this Agreement to an affiliate or to a successor in interest.

 

10.5Contract Interpretation. If any section, clause, paragraph, term or
provision of this Agreement shall be found to be void and unenforceable by any
court of competent jurisdiction, such finding shall have no effect upon any
other section, clause, paragraph, term or provision of this Agreement and the
same shall be given full force and effect.

 

10.6Notice. Whenever notice is to be given by either party to the other, it must
be done in writing by U.S. Mail, overnight delivery, or facsimile to the parties
at the address set forth on the signature page or for notices to Upline only, to
the email address for Upline set forth on the signature page. All notices are
duly given: (i) when deposited in the U.S. mail or with a national overnight
courier service (such as Federal Express), (ii) upon transmittal of a facsimile
transmission to the recipient Party at the facsimile number designated; or (iii)
in the case of notices to Upline, upon transmittal of an email transmission to
the designated email address for Upline. If Aetna’s notice address changes,
Aetna will inform Upline of its changed address by providing notice consistent
with this Section 10.6. If Upline’s address or other contact information
changes, Upline will promptly notify Aetna of such changed address or contact
information in accordance with the instructions set forth in the Producer Guide.

 

21 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

10.7Indemnity.

 

a.Upline shall indemnify Aetna (and any officer, director, employee,
shareholder, affiliated companies, representative or agent of Aetna) from and
against any and all losses, claims, damages, or liabilities, including any and
all investigative, legal, and other expenses (including reasonable attorneys’
fees and amounts paid in settlement) (“Losses”) suffered, incurred, or sustained
by Aetna or to which Aetna becomes subject resulting from, arising out of or
relating to any claim as a result of any of the following by Upline, Principal
or an Agent: (i) breach of this Agreement, (ii) any negligence, intentional
wrongful acts or omissions, in performance of, or failure to perform, an
obligations under this Agreement, (iii) an actual or alleged direct or indirect
omission or commission that causes Aetna to violate any Laws; (iv) any dispute
involving any of Upline, Principal or another Agent; or (v) an action by any
Agent for compensation in connection with a Sale or Renewal; (vi) any
representation that is misleading, reckless or false . Notwithstanding the
foregoing, Upline shall not be responsible for Losses to the extent any such
Losses are found in a final judgment by a court of competent jurisdiction to
have resulted directly and solely from Aetna’s fraud, criminality or willful
misconduct.

 

10.8Disputes. The Parties agree to act in respect of all matters related to this
Agreement in good faith. If Aetna and Upline cannot mutually resolve a dispute
which arises out of or relates to this Agreement, the dispute shall be decided
through binding arbitration. To initiate arbitration, either Aetna or Upline
shall notify the other party in writing of its desire to arbitrate, stating the
nature of its dispute and the remedy sought. The party to which the notice is
sent shall respond thereto in writing within ten (10) days of its receipt of
such notice. In such response, the party shall also assert any claim, defense
and other dispute it may have which arises out of or relates to this Agreement.
Either party may file the dispute with American Arbitration Association under
the Commercial Arbitration Rules. Those rules will apply to the proceedings
except as amended in this Agreement. The arbitration hearing shall be held
before a panel of three arbitrators, each of whom must be an arbitration
panelist from American Arbitration Association and have experience in health
insurance or health insurance sales and marketing. Aetna and Upline shall each
appoint one arbitrator by written notification to the other party within 30 days
of the date of the mailing of the notification initiating the arbitration. These
two arbitrators shall then select the third arbitrator. Should the two
arbitrators be unable to agree upon the choice of a third arbitrator, each party
to this Agreement will appoint another arbitrator and the process shall be
repeated until a third arbitrator is appointed. Once the entire panel is chosen,
the arbitrators are empowered to decide all substantive and procedural issues by
majority vote. The arbitration hearing shall be held in Philadelphia,
Pennsylvania or Hartford, Connecticut, at Aetna’s option, unless otherwise
agreed. The arbitrators shall establish procedures warranted by the facts and
issues of the particular case and the parties agree to abide by such procedures
but discovery, if allowed by the arbitrators, shall be limited to five
depositions per side and ten document requests. The decision of the arbitrators
shall be final and binding upon the parties without appeal. Cost and fees of the
arbitrators shall be borne equally by the parties, unless otherwise awarded by
the arbitrators to the prevailing party. Notwithstanding any other provision of
this Agreement, neither party is required to arbitrate any issue for which
injunctive relief is sought, and neither party shall be required to arbitrate
any issue whatsoever in the event that the other party becomes subject to the
appointment of a receiver, liquidator, conservator or trustee or a state
insurance regulatory authority in such capacity.

 

22 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

10.9Governing Law and Venue. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws provisions.
Venue for any action shall be in a court located in Philadelphia, Pennsylvania.

 

10.10Titles and Headings. Titles and headings for the paragraphs, subparagraphs
or sections herein are for convenience only, are not part of this Agreement, and
shall not define or limit any of this Agreement’s terms.

 

10.11Survival. The following sections of this Agreement shall survive the
termination of this Agreement: 1, 2.3, 3.1(a), 3.1(b), 3.2, 3.4, 3.5„ 3.6, 3.7,
3.8, 3.9, 3.10,4.1, 5.1, 6.1, 6.2, 6.3, 6.4, 6.5, 6.7, 6.8, 6.9, 6.9, 6.10,
6.11, 7.3, 7.4, 8.6, 8.7, 9,10.2,10.3, 10.4,10.5,10.6, 10.7,
10.8,10.9,10.10,10.11, 10.12,10.15,10.16,10.17,10.18, Exhibit B, Exhibit C, and
Exhibit D (including Schedule D-l thereto). Further, the parties agree that any
provision which survives termination may be amended following termination, in
accordance with Section 10.14.

 

10.12Legal Actions Against Target Customers. Upline shall not institute legal
proceedings against any Target Customer for any cause arising out of the
business transacted under this Agreement unless Aetna shall have been notified
in writing of such action or the proposed action prior to or simultaneously with
the institution of such legal proceedings.

 

10.13Subcontractors and Delegates. Except as expressly provided in this
Agreement, Upline shall not subcontract or delegate any functions under this
Agreement without the prior written consent of Aetna. Aetna may delegate
performance of all or any part of this Agreement to one or more affiliates
without notice to or consent of Upline.

 

10.14Amendment. Except as otherwise provided herein (including, without
limitation, Section 6.2), this Agreement may be amended upon (i) the written
agreement of both parties, or (ii) by Aetna, upon thirty (30) days prior written
notice to Upline of the amendment. In order to comply with Laws, Aetna may amend
this Agreement immediately upon notice to Upline.

 

10.15Entire Agreement. This Agreement, including all appendices and schedules
attached hereto, constitutes the entire contract between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.

 

23 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

10.16Principal. Upline hereby represents and warrants that Upline has the
authority to execute this Agreement on behalf of Principal, and bind Principal
to the terms and conditions hereof

 

10.17Use of Target Customer or Medicare Beneficiary Information. Without prior
written approval from Aetna, Upline may not use information it or its Licensed
Agents obtain from Sales of Aetna’s EGWP Product to prospective Target Customers
or to their potential enrollees information with respect to an EGWP Product
Enrollees except for rendering services permitted under this Agreement or for
providing the EGWP Product information about other Aetna products.

 

10.18Waiver of Multi-Plaintiff, Class, Collective and Representative Actions.
Except where prohibited by federal law, covered claims must be brought on an
individual basis only, and arbitration on an individual basis is the exclusive
remedy. Neither Upline nor Aetna may submit a multi-plaintiff, class, collective
or representative action for resolution under this Agreement, and no arbitrator
has authority to proceed with arbitration on such a basis. Upline may not
participate as a member or representative in any multi-plaintiff, class,
collective or representative action against Aetna, and are not entitled to any
recovery in such an action in any forum. Any disputes concerning the validity of
this multi-plaintiff, class, collective and representative action waiver will be
decided by a court of competent jurisdiction, not by the arbitrator. In the
event this waiver is found to be unenforceable, then any claim brought on a
multi-plaintiff, class, collective or representative basis must be filed in a
court of competent jurisdiction, and such court shall be the exclusive forum for
all such claims.

 

[Remainder of page left intentionally blank.]

 

24 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Exhibit A
States for Sales

 

Upline and its Licensed Agents and its Downline Agents and their Designated
Agents may provide Sales services as set forth in this Agreement in the
following States:

 

All States where Upline and its Agents are Ready to Sell

 

Upline may not Sale or conduct activities under this Agreement in the following
States:

 

intentionally Left Blank

 

25 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Exhibit B
Compensation

 

A.Compensation for Sales

 

1.          Initial EGWP Sales. Aetna shall pay Upline a per member fee for each
completed Initial EGWP Sale for new individuals confirmed by CMS to be an EGWP
Product Enrollee enrolled in an Aetna EGWP Product (“Initial Fee”) as follows:

 

[***] [***] [***] [***] [***] [***] *PDP shall mean Prescription Drug Plan  

 

An Initial EGWP Sale means the enrollment of an individual who is a retiree of a
Target Customer in an EGWP Product as a direct result of the Sales activity of
Upline and in accordance with the terms and conditions in this Agreement. No
Initial Fee for Sales shall be payable to Upline for Initial EGWP Sales after
the Target Customer’s EGWP Product’s original effective date.

 

2.          Renewals. After the Initial EGWP Sale, Aetna shall pay Upline a
renewal fee for each subsequent renewal year that an EGWP Product Enrollee is
confirmed by CMS to be successfully enrolled in an EGWP Product for the Target
Customer (“Renewal Fee”) provided that all of the following is met: i) the
Enrollee remains enrolled under the Target Customer’s EGWP Product(s); ii) CMS
confirms the enrollee is enrolled in an EGWP Product; iii) this Agreement
remains in effect, is terminated by Aetna without cause or terminated by Upline
for cause; and iii), Aetna maintains a group policy/benefit/contract with such
Target Customer for an EGWP Product as follows:

 

[***] [***] [***] [***] [***] [***]

 

A Renewal means any EGWP Product Enrollee who continues to be enrolled in an
EGWP Product of a Target Customer from one CMS Contract Year to another.

 

B.Time Frame for Payment of Compensation: All compensation shall be paid in
accordance with Aetna’s regular commission time frame schedule, which is a
February to March cycle on an annual basis if all conditions in the Agreement
and this Amendment are met. Any compensation due will be paid within 120 days
following the EGWP Product Enrollee’s original effective date of coverage.

 

26 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

C.CMS Requirements Control Compensation. All payments made to Upline will be in
accordance with CMS regulations and guidelines. In the event of any conflict
between this Agreement (including Exhibits B and C) and CMS requirements, CMS
requirements shall control. Upline shall have no cause of action against Aetna
for any fee amounts that cannot be paid or is recouped by Aetna as a result of
CMS requirements. The Parties agree that if CMS prohibits the payment of a
compensation for a Sale or requires the modification of the amount or method of
compensation payment under this Agreement, then Aetna may cease paying the
compensation set forth above or modify the compensation amount or method at any
time to comply with CMS rules and regulations and Aetna may recoup any amount
from Upline that is not in accordance with Laws (including any CMS
determination). In addition, the compensation set forth in this Agreement shall
be automatically amended (with or without a written document) if Laws so
requires. Aetna shall use reasonable efforts to issue an amendment reflecting
such compensation changes.

 

D.Additional Requirements for Compensation Payments.

 

In order to be eligible to receive any compensation as set forth above in
Section A, whether for an Initial EGWP Sale or a Renewal, in addition to any
other requirements set forth in this Agreement, the requirements set forth below
must be met:

 

a.Appropriately Licensed Agent at time of Sale (except for LOAs and principals)

b.Complete the nomoreforums, or other designated form process and the onboarding
process as referenced in 3.1(vi).

c.Active license in State of Sale at time of Sale

d.Active appointment in State of Sale at time of Sale

e.Must adhere to Exhibit A for allowed States to market in

f.Completed Annual Certification Process at time of Sale

g.License Agent of Upline must be Ready to Sell in State of Sale

h.Notified Aetna of the initial and all subsequent Target Customer meetings in
accordance with Section 3.3(b) of the Agreement and the Aetna guidelines

i.Activities and services directly led to the Sale and the completion of a
contract with the Target Customer and Target Customer’s retirees becoming an
EGWP Product Enrollee Schedule of meetings and activities must be provided to
the Vice President of Group Medicare or his designees

 

E.Disputes: All disputes concerning a Sale and whether compensation is due shall
first be resolved by the following informal dispute process before following the
Dispute Process set forth in Section 10.8 of the Agreement.

 

27 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Exhibit C

SCHEDULE OF ADMINISTRATIVE SERVICES

 

Upline may be providing certain administrative services to its Downline Agents
under this Agreement. The Producer Guide also sets for the administrative
services that may provide Upline. Such administrative services may include the
following:

 

1.Agent Recruiting

 

·[***]

·[***]

·[***]

·[***]

 

2.Agent Training

 

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

 

3.Compliance

 

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

·[***]

 

4.Marketing

 

·[***]

·[***]

·[***]

 

28 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Exhibit D
Medicare Requirements

 

Licensed

 

A.First Tier or Downstream Entity Requirements

 

1.Acknowledgement. Aetna is required to identify and oversee its First Tier
Entities (as defined in Schedule D-l of ExhibitD) consistent with CMS
requirements. Upline acknowledges and agrees that it acts in a capacity as a
First Tier Entity in the performance of Services for Aetna under the Agreement,
and shall comply, and shall cause its Downstream Entities to comply, with the
requirements set forth in this Section A of this ExhibitD and Schedule D-l of
ExhibitD with respect to the provision of services under this Agreement,
including the performance of delegated activities in connection with Aetna’s
Medicare Advantage and/or Part D Program. Except as provided herein, all other
provisions of this Agreement between Aetna and Upline not inconsistent herein
shall remain in full force and effect. This Section A of ExhibitD and Schedule
D-l of the ExhibitD shall supersede and replace any inconsistent provisions to
such Agreement; to ensure compliance with required CMS provisions, and shall
continue concurrently with the term of such Agreement.

 

2.Upline represents and warrants that all provisions of Section A of this
ExhibitD and Schedule D-l shall apply equally to any employee, temporary
employee, principal, partner, or other individual that performs services under
this Agreement. Upline shall take all steps necessary to cause such individuals
to comply with Section A of this ExhibitD and Schedule D-l and all Laws
(including CMS instructions). Upline represents and warrants that Upline has the
authority to cause such individuals to comply with Exhibit D and Schedule D-l,
and shall provide written evidence of the same upon request. Upline also
represents and warrants that all provisions of Section A of this ExhibitD and
Schedule D-l shall apply equally to any of Upline’s Downstream Entities, as
defined by CMS and Schedule D-l. Upline shall include in Upline’s contracts with
Downstream Entities all of the contractual and legal obligations required by
Aetna in order for the Downstream Entity and Aetna to comply with Laws
(including CMS instructions). Upline shall take all steps necessary to cause its
Downstream Entities to comply with Section A of this ExhibitD and Schedule D-l,
and Laws (including CMS instructions). To the extent CMS requires additional
provisions to be included in such subcontracts, Aetna shall amend its contracts
with its Downstream Entities accordingly.

 

29 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

3.Maintenance of Records and Audits

 

(a)Aetna or its designee(s) shall have the right, but not the obligation, to
audit, inspect and copy, during regular business hours at Aetna’s cost and in a
manner that does not unreasonably interfere with Upline’s business, any books
and records Upline maintains pursuant to this Agreement and the services
performed, upon ten (10) business days’ written notice to Upline; but only to
the extent that such inspection is not prohibited by Laws. To the extent that
Aetna uses a third-party to audit Upline, such third party may not be a
competitor of Upline and shall execute confidentiality agreement acceptable to
Upline, such acceptance shall not be unreasonably denied, delayed or withheld.

 

(b)Upline shall maintain (and shall cause Downstream Entities (as defined in
Schedule D- 1 hereto) to maintain) operational, financial, administrative and
medical records, contracts, books, files and other documents (including, without
limitation, records with respect to Sales, EGWP Product Enrollees’ applications
for coverage and other transactions with EGWP Product Enrollees and prospective
EGWP Product Enrollees) for ten (10) years, or longer to the extent required by
Laws in connection with services performed under this Agreement (“Records”).
Such Records shall be maintained in a timely and accurate manner and shall, at a
minimum, be reasonably sufficient to allow Aetna to determine whether Upline and
its Downstream Entities are performing their obligations under the Agreement
consistent with the terms of the Agreement and in accordance with Laws and to
confirm that the data submitted by Upline and its Downstream Entities for
reporting and other purposes is accurate.

 

(c)In addition, to the extent applicable to Upline, Upline, on behalf of itself
and any Downstream Entities, agrees to comply with 42 C.F.R. § 422.2480(c) and
42 C.F.R. § 423.2480(c) and to maintain all Records containing data used by
Aetna to calculate Medicare Medical Loss Ratios (“MLRs”) for EGWP Products
and/or evidence needed by Aetna and/or federal governmental authorities with
jurisdiction to validate MLRs (collectively, “MLR Records”) for a minimum often
(10) years from the date such MLRs were reported by Aetna to CMS.

 

4.Compliance with Law. Upline acknowledges that Aetna, directly or indirectly,
receives federal funds and that as a contractor of Aetna, the payments to Upline
under this Agreement are, in whole or in part, from federal funds. In carrying
out its duties and obligations under this Agreement, Upline shall follow and
adhere to all Laws, including, but not limited to Title VI of the Civil Rights
Act of 1964, as amended (42 U.S.C. §2000d et. Seq.); sections 503 and 504 of the
Rehabilitation Act of 1973, as amended (29 U.S.C. §§793 and 794); Title IX of
the Education Amendments of 1972, as amended (20 U.S.C. § 1681 et. Seq.);
section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended (41
U.S.C. §9849); the Americans with Disabilities Act (42 U.S.C. §12101 et. Seq.);
and the Age Discrimination Act of 1975, as amended (42 U.S.C. §6101 et. Seq.);
the Vietnam Era Veterans Readjustment Assistance Act (38 U.S.C. § 4212); and
applicable sections of the Medicare and Modernization Act of 2003, HIPAA and the
HITECH Act of 2009, together with all applicable implementing regulations, rules
guidelines and standards as from time to time are promulgated thereunder.

 

30 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

5.Exclusion Screening and Related Requirements. Upline understands and agrees
that no person or entity that provides services, directly or indirectly, for any
EGWP Products, may be an individual or entity excluded from participation in
Medicare under Section 1128 or 1128A of the Social Security Act. Upline hereby
certifies that no such excluded person or entity will be employed by or utilized
by Upline or by any of Upline’s Downstream Entities to directly or indirectly
perform services under this Agreement. Upline agrees to review the Department of
Health and Human Services (“HHS”) Office of Inspector General List of Excluded
Individuals and Entities and the General Services Administration System for
Awards Management (collectively, “Exclusion Lists”) to ensure that no persons or
entities employed by or utilized by Upline or by any of Upline’s Downstream
Entities are included on such Exclusion Lists. Upline agrees to review the
Exclusion Lists prior to initially hiring, appointing or contracting with any
new employee, temporary employee or Downstream Entity and at least once per
month thereafter to confirm that such persons and entities are not included on
such Exclusion Lists. Upline agrees that if any such person or entity utilized
by Upline to directly or indirectly to perform services under this Agreement
appears on an Exclusion List and/or is excluded from participation in any
federally-funded health program, Upline will immediately remove the employee,
temporary employee or Downstream Entity from any work related directly or
indirectly to EGWP Products, and take all corrective actions required under
Laws, rules or regulations. In the event Upline or any employee, temporary
employee or Downstream Entity of Upline that directly or indirectly performs
services under this Agreement is listed in an Exclusion List after the Effective
Date, Aetna shall have the right, in its sole discretion and judgment, to
terminate Upline’s provision of services to EGWP Products in accordance with the
Agreement or to disqualify any such person or entity on the Exclusion List from
providing any part of the services under this Agreement. In addition, Upline
shall, and shall cause each individual or entity with whom it contracts or to
whom it delegates any obligations under the Agreement to review the Specially
Designated Nationals and Blocked Persons list published by the Office of Foreign
Assets Control of the U.S. Department of Treasury prior to the initial hiring of
any employee or engagement of any subcontractor (including any agent) to furnish
services to Aetna, and monthly thereafter, and to promptly notify Aetna of
discovering any employee’s or subcontractor’s name on such list. Upon such
discovery by Upline or Aetna, Aetna reserves the right to block payments to
Upline, and/or take any other actions which may be required to comply with law.
In the case an Agent appears on the Specially Designated Nationals and Blocked
Persons list, Aetna, in its sole discretion, may terminate the appointment of
such Agent and/or any agreement between Aetna and such Agent.

 

31 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

6.Reporting and Disclosure; Submission of Encounter and Other Data. Upon request
by Aetna, Upline shall certify, and cause its Downstream Entities to certify,
that any data and other information submitted to Aetna are accurate, complete
and truthful based on best knowledge, information and belief. Upline shall
provide reasonable cooperation and assistance with Aetna’s requests for
information and shall promptly submit encounter data, medical records and such
other information as requested by Aetna to allow Aetna to respond in a timely
manner to any data validation audits or requests for information by CMS, and to
monitor and audit the obligation of Upline and Downstream Entities to provide
accurate, complete and truthful data and other information. Upline agrees to
immediately notify Aetna if any encounter data that Upline submitted to Aetna is
inaccurate, incomplete or erroneous, and cooperate with Aetna to correct
erroneous encounter data to ensure Aetna’s compliance with Medicare laws, rules
and regulations and CMS instructions. This paragraph 6 shall survive termination
of the Agreement, regardless of the cause giving rise to termination

 

7.Offshore Services. Upline is prohibited from performing on its own or using
any individual or entity (“Offshore Entity”) (including but not limited to, any
employee, contractor, agent, representative or other individual or entity) to
perform any services for EGWP Products if the individual or entity is physically
located outside of one of the fifty United States or one of the United States
Territories (i.e., American Samoa, Guam, Northern Marianas, Puerto Rico and the
Virgin Islands) (“Offshore Services”) unless Aetna, in its sole discretion and
judgment, agrees in advance and in writing to the provision of Offshore Services
by Upline or any Offshore Entity as described above. Upline further represents
and warrants that it does not and will not permit any EGWP Product Enrollees’
protected health information or other personal information to be accessible by
any Offshore Entity, without prior written notice to Aetna and Aetna’s prior
written approval of such Offshore Entity. Upline agrees that Aetna has the right
to audit any Offshore Entity prior to the provision of Offshore Services for
EGWP Products. Additionally, Upline acknowledges and agrees that Offshore
Services that involve Member PHI are subject to CMS reporting within thirty (30)
days of: (1) performing, or contracting with an Offshore Entity to perform,
Offshore Services, and (2) any time Upline changes the Offshore Services that an
Offshore Entity will perform.

 

8.Compliance Program and Anti-Fraud Initiatives. Upline shall (and shall cause
its Downstream Entities to) institute, operate, and maintain an effective
compliance program to detect, correct and prevent the incidence of
non-compliance with CMS requirements and the incidence of fraud, waste and abuse
(FWA) relating to the operation of Aetna’s Medicare Program. Such compliance
program shall be appropriate to Upline’s or Downstream Entity’s organization and
operations and shall include:

 

32 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(a)written compliance policies and standards of conduct that are comparable to
Aetna’s compliance policies/Aetna Code of Conduct and articulate the entity’s
commitment to comply with federal and state laws, ethical behavior and
compliance program operations. Upline will disseminate either Aetna’s compliance
policies/Aetna Code of Conduct or comparable versions to Upline’s employees,
officers, and Downstream Entities within 90 days of hire/contracting, when
updates are made, and annually thereafter;

 

(b)reporting mechanisms communicated to Upline’s employees and Downstream
Entities for their use in adhering to the expectation that Upline, its employees
and its Downstream Entities report potential non-compliance or FWA issues
(internally and to Aetna, as applicable) and understand their obligation to
report. Upline must publicize the reporting methods to Upline’s employees and
Downstream Entities along with a no-tolerance policy for retaliation or
retribution for good faith reporting;

 

(c)completion of CMS’ Medicare Learning Network® “Medicare Parts C and D Fraud,
Waste, and Abuse Training and Medicare Parts C and D General Compliance
Training” by Upline’s employees, officers, and Downstream Entities initially
within ninety (90) days of hire/contracting and at least annually thereafter,
unless exempt from Fraud, Waste, and Abuse training under relevant CMS
regulations. Training may be completed in one of two ways: (1) by completing the
general compliance and FWA training modules located on the CMS Medicare Learning
Network; or (2) by downloading, viewing or printing the content of the then
current CMS standardized training modules from the CMS website to incorporate
into Upline’s and/or Downstream Entity’s organization’s existing compliance
training materials/systems. The CMS training content may not be changed but
Upline and/or its Downstream Entities may add to it to cover topics specific to
its organization;

 

(d)processes to oversee and ensure that Upline and Upline’s Downstream Entities
maintain compliance with processes to oversee and ensure that: (1) Upline and
Upline’s Downstream Entities maintain compliance with CMS compliance program
requirements, and (2) Upline’s Downstream Entities perform the services to be
provided under this Agreement consistent with this Agreement and the agreement
between Upline and such Downstream Entities. Upline’s oversight under this
Agreement shall include: (1) imposition of disciplinary actions, as needed, to
ensure employee compliance with CMS compliance program requirements, and (2)
implementation of corrective actions (up to and including contract termination),
as needed, with respect to its Downstream Entities to ensure Downstream Entity
compliance with applicable CMS requirements, including the CMS compliance
program requirements, this Agreement and Upline’s contract with the Downstream
Entity; and

 

33 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(e)retention of evidence showing that Upline and Upline’s Downstream Entities
complied with the requirements set forth in this Section 8(e). Such evidence
must be maintained for at least the period of time specified in Section A (3) of
this Exhibit D and shall be made available to Aetna and CMS, upon request.
Upline shall complete attestations in the form and manner requested by Aetna to
confirm its compliance with this Section on an annual basis.

 

9.Schedule D-l. Upline agrees to comply with all the provisions set forth in
Schedule D-l to this Exhibit D. All obligations set forth in Schedule D-l apply
equally to the Medicare Advantage Plans and Part D Plans, even if Schedule D-l
only refers to Medicare Advantage Plans.

 

34 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Schedule D-l
Medicare Contract

 

CMS requires that specific terms and conditions be incorporated into the
Agreement between a Medicare Advantage Organization or First Tier Entity and a
First Tier Entity or Downstream Entity to comply with the Medicare laws,
regulations, and CMS instructions, including, but not limited to, the Medicare
Prescription Drug, Improvement and Modernization Act of 2003, Pub. L. No.
108-173,117 Stat. 2066 (“MMA”); and

 

Except as provided herein, all other provisions of the Agreement between Aetna
and Upline not inconsistent herein shall remain in full force and effect. This
schedule shall supersede and replace any inconsistent provisions to such
Agreement, to ensure compliance with required CMS provisions, and shall continue
concurrently with the term of such Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

A.Definitions:

 

1)Centers for Medicare and Medicaid Services (“CMS”): the agency within the
Department of Health and Human Services that administers the Medicare program.

 

2)Completion of Audit: completion of audit by the Department of Health and Human
Services, the Government Accountability Office, or their designees of a Medicare
Advantage Organization, Medicare Advantage Organization contractor or related
entity.

 

3)Downstream Entity: any party that enters into a written arrangement,
acceptable to CMS, with persons or entities involved with the MA benefit, below
the level of the arrangement between an MA organization (or applicant) and a
first tier entity. These written arrangements continue down to the level of the
ultimate provider of both health and administrative services.

 

4)Final Contract Period: the final term of the contract between CMS and the
Medicare Advantage Organization.

 

5)First Tier Entity: any party that enters into a written arrangement,
acceptable to CMS, with an MA organization or applicant to provide
administrative services or health care services for a Medicare eligible
individual under the MA program.

 

6)Medicare Advantage (“MA”): an alternative to the traditional Medicare program
in which private plans run by health insurance companies provide health care
benefits that eligible beneficiaries would otherwise receive directly from the
Medicare program.

 

35 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

7)Medicare Advantage Organization (“MA organization”): a public or private
entity organized and licensed by a State as a risk-bearing entity (with the
exception of provider-sponsored organizations receiving waivers) that is
certified by CMS as meeting the MA contract requirements.

 

8)Member or Enrollee: a Medicare Advantage eligible individual who has enrolled
in or elected coverage through a Medicare Advantage Organization.

 

9)Provider: (1) any individual who is engaged in the delivery of health care
services in a State and is licensed or certified by the State to engage in that
activity in the State; and (2) any entity that is engaged in the delivery of
health care services in a State and is licensed or certified to deliver those
services if such licensing or certification is required by State law or
regulation.

 

10)Related entity: any entity that is related to the MA organization by common
ownership or control and (1) performs some of the MA organization’s management
functions under contract or delegation; (2) furnishes services to Medicare
enrollees under an oral or written agreement; or (3) leases real property or
sells materials to the MA organization at a cost of more than $2;500 during a
contract period.

 

B.Required Provisions:

 

Upline agrees to the following:

 

1)HHS, the Comptroller General, or their designees have the right to audit,
evaluate, and inspect any pertinent information for any particular contract
period, including, but not limited to, any books, contracts, computer or other
electronic systems (including medical records and documentation of the first
tier, downstream, and entities related to CMS’ contract with Aetna’s Affiliates
included in this Agreement, (hereinafter, “MA organization”) through 10 years
from the final date of the final contract period of the contract entered into
between CMS and the MA organization or from the date of completion of any audit,
whichever is later. [42 C.F.R. §§ 422.504(i)(2)(i) and (ii)] and [42 CFR
§423.505]

 

2)HHS, the Comptroller General, or their designees have the right to audit,
evaluate, collect, and inspect any records under paragraph 1 of this amendment
directly from any first tier, downstream, or related entity. For records subject
to review under paragraph 1, except in exceptional circumstances, CMS will
provide notification to the MA organization that a direct request for
information has been initiated. [42 C.F.R. §§ 422.504(i)(2)(ii) and (iii)] and
[42 C.F.R. §423.505]

 

3)Upline will comply with the confidentiality and enrollee record accuracy
requirements, including: (1) abiding by all Federal and State laws regarding
confidentiality and disclosure of medical records, or other health and
enrollment information, (2) ensuring that medical information is released only
in accordance with applicable Federal or State law, or pursuant to court orders
or subpoenas, (3) maintaining the records and information in an accurate and
timely manner, and (4) ensuring timely access by enrollees to the records and
information that pertain to them. [42 C.F.R. §§ 422.504(a)(13) and 422.118] and
[42 CFR §423.136]

 

36 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

4)Enrollees will not be held liable for payment of any fees that are the legal
obligation of the MA organization. [42 C.F.R. §§ 422.504(i)(3)(i) and
422.504(g)(l)(i)] and [42 CFR §423.505(i)(3)(i)]

 

5)Any services or other activity performed in accordance with a contract or
written agreement by Upline are consistent and comply with the MA organization’s
contractual obligations. [42 C.F.R. § 422.504(i)(3)(iii)] and [42 CFR
§423.505(i)(3)(iii)]

 

6)Upline and any related entity, contractor or subcontractor will comply with
all applicable Federal and Medicare laws, regulations, and CMS instructions. [42
C.F.R. §§ 422.504(i)(4)(v)] and [42 CFR §423.505(i)(4)(iv)]

 

7)If any of the MA organization’s activities or responsibilities under its
contract with CMS are delegated to any first tier, downstream and related
entity:

 

(i)The delegated activities and reporting responsibilities are specified as
follows:

 

Upline shall (a) solicit, procure and transmit enrollment applications for Sales
to eligible Medicare beneficiaries; (b) market EGWP Products; and (c) Refer
Medicare beneficiaries to Aetna. Please see Sections 2 and 3 of the Agreement.

 

(ii)CMS and the MA organization reserve the right to revoke the delegation
activities and reporting requirements or to specify other remedies in instances
where CMS or the MA organization determine that such parties have not performed
satisfactorily.

 

(iii)The MA organization will monitor the performance of the parties on an
ongoing basis.

Please see Section 4.2 and ExhibitD

 

(iv)If the MA organization delegates the selection of providers, contractors, or
subcontractor, the MA organization retains the right to approve, suspend, or
terminate any such arrangement.

 

[42 C.F.R. §§ 422.504(i)(4) and (5)]

 

In the event of a conflict between the terms and conditions above and the terms
of a related agreement, the terms above control.

 

37 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

ExhibitE
BUSINESS ASSOCIATE AGREEMENT
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA)

 

This Business Associate Agreement (the “BAA”) is made by and between Aetna
(hereinafter the “Covered Entity”) and Upline (hereinafter the “Business
Associate”), and is effective as of the Effective Date. This BAA is attached to
and incorporated into the Aetna Marketing Agreement for Upline Licensed Agents
and Agencies between Business Associate and Covered Entity (the “Agreement”).
All capitalized terms used herein but not otherwise defined shall have the
meanings given to such terms in the Agreement. In conformity with the
regulations at 45 C.F.R. Parts 160-164 (the “Privacy and Security Rules”),
Covered Entity will provide Business Associate with access to, or have Business
Associate create, maintain, transmit and/or receive certain Protected Health
Information (as defined below), thus necessitating a written agreement that
meets the applicable requirements of the Privacy and Security Rules. Covered
Entity and Business Associate agree as follows:

 

1.Definitions. The following terms shall have the meaning set forth below:

 

(a)ARRA. “ARRA” means the American Recovery and Reinvestment Act of 2009

 

(b)Breach. “Breach” has the same meaning as the term “breach” in 45 C.F.R.
164.402.

 

(c)C. F. R. “C.F. R.” means the Code of Federal Regulations.

 

(d)Designated Record Set. “Designated Record Set” has the meaning assigned to
such term in 45 C. F. R. 160.501.

 

(e)Discovery. “Discovery” shall mean the first day on which a Breach is known to
Business Associate (including any person, other than the individual committing
the breach, that is an employee, officer, or other agent of Business Associate),
or should reasonably have been known to Business Associate, to have occurred.

 

(f)Electronic Protected Health Information. “Electronic Protected Health
Information” means information that comes within paragraphs 1 (i) or 1 (ii) of
the definition of “Protected Health Information”, as defined in 45 C. F. R.
160.103.

 

(g)Individual. “Individual” shall have the same meaning as the term “individual”
in 45 C. F. R. 160.103 and shall include a person who qualifies as personal
representative in accordance with 45 C. F. R. 164.502 (g).

 

(h)Protected Health Information. “Protected Health Information” shall have the
same meaning as the term “Protected Health Information”, as defined by 45 C. F.
R. 160.103, limited to the information created or received by Business Associate
from or on behalf of Covered Entity.

 

38 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(i)Required by Law. “Required by Law” shall have the same meaning as the term
“required by law” in 45 C. F. R. 164.103.

 

(j)Secretary. “Secretary” shall mean the Secretary of the Department of Health
and Human Services or his designee.

 

(k)Security Incident. “Security Incident” shall have the same meaning as the
term “security incident” in 45 C.F.R. 164.304.

 

(l)Standard Transactions. “Standard Transactions” means the electronic health
care transactions for which HIPAA standards have been established, as set forth
in 45 C. F. R., Parts 160-162.

 

(m)Unsecured Protected Health Information. “Unsecured Protected Health
Information” means Protected Health Information that is not secured through the
use of a technology or methodology specified by guidance issued by the Secretary
from time to time.

 

2.Obligations and Activities of Business Associate.

 

(a)Business Associate agrees to not use or further disclose Protected Health
Information other than as permitted or required by this BAA or as Required by
Law. Business Associate shall also comply with any further limitations on uses
and disclosures agreed by Covered Entity in accordance with 45 C.F.R. 164.522
provided that such agreed upon limitations have been communicated to Business
Associate in accordance with Section 4.1(c) of this BAA.

 

(b)Business Associate agrees to use appropriate safeguards to prevent use or
disclosure of the Protected Health Information other than as provided for by
this BAA, including but not limited to the safeguards described in Section 2(m)
of this BAA.

 

(c)Business Associate agrees to mitigate, to the extent practicable, any harmful
effect that is known to Business Associate of a use or disclosure of Protected
Health Information by Business Associate in violation of the requirements of
this BAA.

 

(d)Business Associate agrees to promptly report to Covered Entity any use or
disclosure of the Protected Health Information not provided for by this BAA of
which it becomes aware.

 

39 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(e)Business Associate agrees to report to Covered Entity any Breach of Unsecured
Protected Health Information without unreasonable delay and in no case later
than five (5) Business days after Discovery of a Breach. Such notice shall
include the identification of each Individual whose Unsecured Protected Health
Information has been, or is reasonably believed by Business Associate, to have
been, accessed, acquired, or disclosed In connection with such Breach. In
addition, Business Associate shall provide any additional information reasonably
requested by Covered Entity for purposes of investigating the Breach. Business
Associate’s notification of a Breach under this section shall comply in all
respects with each applicable provision of Section 13400 of Subtitle D (Privacy)
of ARRA, 45 CFR 164.410, and related guidance issued by the Secretary from time
to time. Without limiting Covered Entity’s remedies under Section 6 or any other
provision of this BAA, in the event of a Breach involving Unsecured Protected
Health Information maintained, used or disclosed by Business Associate, Business
Associate shall reimburse Covered Entity for the cost of providing any legally
required notice to affected Individuals and the cost of credit monitoring for
such Individuals to extent deemed necessary by Covered Entity in its reasonable
discretion.

 

(f)In accordance with 45 CFR 164.502(e)(l)(ii) and 164.308(b)(2), if applicable,
Business Associate agrees to ensure that any subcontractors that create,
receive, maintain, or transmit Protected Health Information on behalf of
Business Associate agree in writing to the same restrictions and conditions that
apply through this BAA to Business Associate with respect to such information.
In no event shall Business Associate, without Covered Entity’s prior written
approval, provide Protected Health Information received from, or created or
received by Business Associate on behalf of Covered Entity, to any employee or
agent, including a subcontractor, if such employee, agent or subcontractor
receives, processes or otherwise has access to the Protected Health Information
outside of the United States.

 

(g)Business Associate agrees to provide access, at the request of Covered
Entity, within ten (10) business days of the request from Covered Entity, to
Protected Health Information in a Designated Record Set, to Covered Entity or,
as directed by Covered Entity, to an Individual in order to meet the
requirements under 45 C.F.R. 164.524. Covered Entity’s determination of what
constitutes “Protected Health Information” or a “Designated Record Set” shall be
final and conclusive. If Business Associate provides copies or summaries of
Protected Health Information to an Individual it may impose a reasonable,
cost-based fee in accordance with 45 C.F.R. 164.524 (c)(4).

 

(h)Business Associate agrees to make any amendment(s) to Protected Health
Information in a Designated Record Set that the Covered Entity directs or agrees
to pursuant to 45 C.F.R. 164.526 at the request of Covered Entity or an
Individual, within ten (10) business days of a request by Covered Entity.
Business Associate shall not charge any fee for fulfilling requests for
amendments. Covered Entity’s determination of what Protected Health Information
is subject to amendment pursuant to 45 C.F.R. 164.526 shall be final and
conclusive.

 

40 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(i)Business Associate agrees to make (i) internal practices, books, and records,
including policies and procedures, relating to the use and disclosure of
Protected Health Information received from, or created or received by Business
Associate on behalf of, Covered Entity, and (ii) policies, procedures, and
documentation relating to the safeguarding of Electronic Protected Health
Information available to the Covered Entity, or at the request of the Covered
Entity to the Secretary, in a time and manner designated by the Covered Entity
or the Secretary, for purposes of the Secretary determining Covered Entity’s or
Business Associate’s compliance with the Privacy and Security Rules.

 

(j)Business Associate agrees to document such disclosures of Protected Health
Information as would be required for Covered Entity to respond to a request by
an Individual for an accounting of disclosures of Protected Health Information
in accordance with 45 C.F.R. 164.528.

 

(k)Business Associate agrees to provide to Covered Entity, in the time and
manner described below, the information collected in accordance with Section
2(j) of this BAA, to permit Covered Entity to respond to a request by an
Individual for an accounting of disclosures of Protected Health Information in
accordance with 45 C.F.R. 164.528. Business Associate agrees to provide such
information to Covered Entity within thirty (30) business days of receipt of a
request from Covered Entity.

 

(l)Business Associate acknowledges that it shall request from the Covered Entity
and so disclose to its affiliates, Licensed Agents and subcontractors or other
third parties, (i) the information contained in a “limited data set,” as such
term is defined at 45 C.F.R. 164.514(e)(2), or, (ii) if needed by Business
Associate, to the minimum necessary to accomplish the intended purpose of such
requests or disclosures, in all cases, Business Associate shall request and
disclose Protected Health Information only in a manner that is consistent with
guidance issued by the Secretary from time to time.

 

(m)With respect to Electronic Protected Health Information, Business Associate
shall implement and comply with (and ensure that its subcontractors implement
and comply with) the administrative safeguards set forth at 45 C.F.R. 164.308,
the physical safeguards set forth at 45 C.F.R. 310, the technical safeguards set
forth at 45 C.F.R. 164.312, and the policies and procedures set forth at 45
C.F.R. 164.316 to reasonably and appropriately protect the confidentiality,
integrity, and availability of the Electronic Protected Health Information that
it creates, receives, maintains, or transmits on behalf of Covered Entity.
Business Associate acknowledges that, (i) the foregoing safeguard, policies and
procedures requirements shall apply to Business Associate in the same manner
that such requirements apply to Covered Entity, and (ii) Business Associate
shall be liable under the civil and criminal enforcement provisions set forth at
42 U.S.C. 1320d-5 and 1320d-6, as amended from time to time, for failure to
comply with the safeguard, policies and procedures requirements and any guidance
issued by the Secretary from time to time with respect to such requirements.

 

41 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(n)With respect to Electronic Protected Health Information, Business Associate
shall ensure that any subcontractors that create, receive, maintain, or transmit
Electronic Protected Health Information on behalf of Business Associate, agree
to comply with the applicable requirements of Subpart C of 45 C.F.R. Part 164 by
entering into a contract that complies with 45 C.F.R. Section 164.314.

 

(o)Business Associate shall report to Covered Entity any Security Incident of
which it becomes aware, including Breaches of Unsecured Protected Health
Information as required by 45 C.F.R. Section 164.410.

 

(p)If Business Associate conducts any Standard Transactions on behalf of Covered
Entity, Business Associate shall comply with the applicable requirements of 45
C.F.R. Parts 160- 162.

 

(q)During the term of this BAA, Business Associate may be asked to complete a
security survey and/or attestation document designed to assist Covered Entity in
understanding and documenting Business Associate’s security procedures and
compliance with the requirements contained herein. Business Associate’s failure
to complete either of these documents within the reasonable timeframe specified
by Covered Entity shall constitute a material breach of this BAA.

 

(r)Business Associate acknowledges that, as of the Effective Date, it shall be
liable under the civil and criminal enforcement provisions set forth at 42
U.S.C. 1320d-5 and 1320d-6, as amended from time to time, for failure to comply
with any of the use and disclosure requirements of this BAA and any guidance
issued by the Secretary from time to time with respect to such use and
disclosure requirements.

 

(s)To the extent Business Associate is to carry out one or more of Covered
Entity’s obligation(s) under Subpart E of 45 CFR Part 164, Business Associate
shall comply with the requirements of Subpart E that apply to Covered Entity in
the performance of such obligation(s).

 

(t)To the extent that Business Associate provides services to Covered Entity
relating to individuals enrolled in state or federal programs (e.g., Medicare or
Medicaid), Business Associate shall comply with any additional restrictions or
requirements related to the use, disclosure, maintenance, and protection of
Protected Health Information of individuals enrolled in such programs through
Covered Entity. With respect to the Protected Health Information of Medicare
enrollees, Business Associate shall report privacy and security incidents and/or
Breaches immediately, but not later than one (1) day, to Covered Entity and
include the information required under this Section 2 of this Addendum.

 

42 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

3.Permitted Uses and Disclosures by Business Associate.

 

3.1General Use and Disclosure. Except as otherwise limited in this BAA, Business
Associate may use or disclose Protected Health Information to perform its
obligations and services to Covered Entity, provided that such use or disclosure
would not violate the Privacy and Security Rules if done by Covered Entity or
the minimum necessary policies and procedures of the Covered Entity.

 

3.2Specific Use and Disclosure Provisions.

 

(a)Except as otherwise prohibited by this BAA, Business Associate may use
Protected Health Information for the proper management and administration of the
Business Associate or to carry out the legal responsibilities of the Business
Associate.

 

(b)Except as otherwise prohibited by this BAA, Business Associate may disclose
Protected Health Information for the proper management and administration of the
Business Associate, provided that disclosures are Required By Law, or Business
Associate obtains reasonable assurances from the person to whom the information
is disclosed that it will remain confidential and used or further disclosed only
as Required By Law or for the purpose for which it was disclosed to the person,
and the person notifies the Business Associate of any instances of which it is
aware in which the confidentiality of the information has been breached in
accordance with the Breach and Security Incident notifications requirements of
this BAA.

 

(c)Business Associate shall not directly or indirectly receive remuneration in
exchange for any Protected Health Information of an Individual without Covered
Entity’s prior written approval and notice from Covered Entity that it has
obtained from the Individual, in accordance with 45 C.F.R. 164.508, a valid
authorization that includes a specification of whether the Protected Health
Information can be further exchanged for remuneration by Business Associate. The
foregoing shall not apply to Covered Entity’s payments to Business Associate for
services delivered by Business Associate to Covered Entity.

 

(d)Business Associate shall not de-identify any Protected Health Information
except as authorized by Covered Entity to provide data aggregation services to
Covered Entity as permitted by 42 C.F.R. 164.504(e)(2)(i)(B).

 

(e)Business Associate may use Protected Health Information to report violation
of law to appropriate Federal and State authorities, consistent with 164.502
(j)(l).

 

43 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

4.Obligations of Covered Entity.

 

4.1Provisions for Covered Entity to Inform Business Associate of Privacy
Practices and Restrictions.

 

(a)Covered Entity shall notify Business Associate of any limitation(s) in
Covered Entity’s notice of privacy practices that Covered Entity produces in
accordance with 45 C.F.R. 164.520 (as well as any changes to that notice), to
the extent that such limitation(s) may affect Business Associate’s use or
disclosure of Protected Health Information.

 

(b)Covered Entity shall provide Business Associate with any changes in, or
revocation of, permission by Individual to use or disclose Protected Health
Information, to the extent that such changes affect Business Associate’s use or
disclosure of Protected Health Information.

 

(c)Covered Entity shall notify Business Associate of any restriction to the use
or disclosure of Protected Health Information that Covered Entity has agreed to
in accordance with 45 C.F.R. 164.522, to the extent that such restriction may
affect Business Associate’s use or disclosure of Protected Health Information.

 

4.2Permissible Requests by Covered Entity. Except as may be set forth in Section
3.2, Covered Entity shall not request Business Associate to use or disclose
Protected Health Information in any manner that would not be permissible under
the Privacy and Security Rules if done by Covered Entity.

 

5.Term and Termination.

 

(a)Term. The provisions of this BAA shall take effect on the Effective Date and
shall terminate as set forth in Section 5(b) below.

 

(b)Termination. Termination shall be governed by Section 8 of the Agreement.

 

(c)Effect of Termination.

 

(1)Except as provided in Section 5(c), upon termination of this BAA, for any
reason, Business Associate shall return or destroy all Protected Health
Information received from Covered Entity, or created, maintained, transmitted or
received by Business Associate on behalf of Covered Entity. This provision shall
apply to Protected Health Information that is in the possession of
subcontractors or Licensed Agents of Business Associate. Business Associate
shall retain no copies of the Protected Health Information.

 

44 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(2)In the event the Business Associate determines that returning or destroying
the Protected Health Information is infeasible, Business Associate shall provide
to Covered Entity notification of the conditions that make return or destruction
infeasible. Upon mutual agreement of the Parties that return or destruction of
Protected Health Information is infeasible, per Section 5(a) above, Business
Associate shall continue to extend the protection of this BAA to such Protected
Health Information and limit further uses and disclosures of such Protected
Health Information for so long as Business Associate maintains such Protected
Health Information.

 

6.Indemnification. Indemnification shall be governed by the indemnification
provisions set forth in Section 10.7 of the Agreement.

 

7.Notices. Any notices or communications to be given under this BAA shall be
made to the address and/or fax numbers given below:

 

To Business Associate:   To Covered Entity: To the address set forth on the
signature page of the Agreement   Aetna
HIPAA Member Rights Team
151 Farmington Avenue, RT65  
Hartford, CT 06156  
Fax: (859) 280-1272  
Email: HIPAAFulfillment@aetna.com

 

Each Party named above may change its address in accordance with Section 10.6 of
the Agreement.

 

8.Miscellaneous.

 

(a)Regulatory References. A reference in this BAA to a section in the Privacy
and Security Rules means the section as in effect or as amended, and for which
compliance is required.

 

(b)Amendment. Any amendment of this BAA shall be governed by Section 10.14 of
the Agreement.

 

(c)Survival. The respective rights and obligations of Business Associate under
Sections 5(c) and 6 of this BAA shall survive the termination of this BAA.

 

(d)Interpretation. Any ambiguity in this BAA shall be resolved in favor of a
meaning that permits Covered Entity to comply with the Privacy and Security
Rules. In the event of any inconsistency or conflict between this BAA and any
other agreement between the Parties, the terms, provisions and conditions of
this BAA shall govern and control.

 

45 

 

  

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

(e)No third party beneficiary. Nothing express or implied in this BAA is
intended to confer, nor shall anything herein confer, upon any person other than
the Parties and the respective successors or assigns of the Parties, any rights,
remedies, obligations, or liabilities whatsoever.

 

(f)Governing Law. This BAA shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

 

46 

 

 

